      Case 3:19-cv-00397 Document 29 Filed on 03/05/21 in TXSD Page 1 of 9
                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                                                                       March 05, 2021
                       UNITED STATES DISTRICT COURT
                                                                     Nathan Ochsner, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                           GALVESTON DIVISION

ABS–CBN CORPORATION, et al.,           §
                                       §
         Plaintiffs,                   §
VS.                                    § CIVIL ACTION NO. 3:19-CV-397
                                       §
ANTHONY BROWN; aka TONY                §
BROWN; aka ANN ONG; dba 1700           §
CUTS TECHNOLOGY; aka LIFE              §
FOR GREATNESS,                         §
                                       §
         Defendant.                    §

                          DEFAULT JUDGMENT

       On January 8, 2021, the court permanently enjoined defendant

Anthony Brown from (1) intercepting and selling plaintiff ABS–CBN’s media

content and (2) infringing on ABS–CBN’s trademarks. See Dkt. 26. In that

order, the court invited ABS to supplement its briefing to clarify the

connection between its requested amount of damages under the Lanham Act

and the defendant’s conduct. See id. at 2.

       ABS accepted the invitation and ably marshaled the evidence in

support of its requested damages. See Dkt. 27. Accordingly, the court awards

those damages in this default judgment.

        I.   Background

       ABS is a media and entertainment company that broadcasts a variety


                                       1
    Case 3:19-cv-00397 Document 29 Filed on 03/05/21 in TXSD Page 2 of 9




of television programs through cable and internet-subscription services. Dkt.

1 at ¶ 20. ABS transmits this programming via satellite signals. Id. at ¶ 21. To

ensure that only paying customers can access its programming, ABS encrypts

the satellite signals. Id. at ¶ 22. Customers who pay for ABS’s content are able

to descramble these signals with their satellite boxes, thereby gaining access

to ABS’s content. Id.

      After hiring a private investigator, ABS discovered that the defendant

had been publishing the contents of ABS’s protected communications

without its consent. Id. at ¶ 24. ABS specifically alleges that the defendant

has been “engaged in a widespread ‘piracy’ scheme in which he [was] illegally

promoting and selling ‘Smart’ TV boxes that have been designed or modified

to circumvent [ABS’s] encryption technology to enable his customers to

unlawfully intercept and access [ABS’s] copyrighted programming without

compensating [ABS].” Dkt. 19 at 11 (citing Dkt. 1 at ¶¶ 1–2). To confirm its

suspicion, ABS’s investigator personally ordered and received two of the

defendant’s “Smart” TV boxes, and ABS’s engineer later verified that the

boxes had “been designed or modified to illegally receive [ABS’s]

communication services.” Dkt. 20-3 at 4.

      ABS also alleges that, to promote this illegal piracy business, the

defendant has been using counterfeit versions of ABS’s federally registered


                                       2
     Case 3:19-cv-00397 Document 29 Filed on 03/05/21 in TXSD Page 3 of 9




trademarks “TFC” and “ABS–CBN.” Id. In particular, the defendant has

been unlawfully using these marks to promote his services on various

Facebook pages. See Dkt. 1-2. These services included (1) pirated cable

services and (2) pirated streaming services. Dkt. 27 at 5.

      With respect to the cable services, for example, the defendant

advertised with the TFC mark that “this is the best IPTV tv box for Filipinos

you can cut your cable bill this is best internet cable and cheaper monthly

only $12.00 only . . . .” Dkt. 1-2 at 4. In another Facebook post, the defendant

stated that he had “3 customers install today for a TV box we are blessed

them for the company save money for cable . . . enjoy watching live tv and

new movies and old movies Filipino channels . . . .” Dkt. 20-3 at 7. And with

respect to the streaming services, for example, the defendant posted, “On

sale now . . . Smart TV Box is a streaming,” Dkt. 1-2 at 2, and that he was once

“watching free streaming service for $20.00 us dollar with over 60 Filipino

channels . . . .” Id. at 3.

      As for the breadth of the defendant’s business, the defendant

unwittingly informed ABS’s private investigator that his business was

“worldwide,” that he could “ship anywhere,” that he works with “a distributor

in Kuwait,” and that he would give ABS’s private investigator “a cut in the

market in California.” Dkt. 20-3 at 3–4. ABS adds that the defendant’s


                                       3
    Case 3:19-cv-00397 Document 29 Filed on 03/05/21 in TXSD Page 4 of 9




actions—by virtue of his default and as shown by his various social-media

posts and sales interactions with ABS’s investigator—evince a willful

intention as defined by both the Lanham Act and Communications Act. See

Dkt. 19 at 16 (citing TransWorld Airlines, Inc. v. Thurston, 469 U.S. 111

(1985) and Arista Records, Inc. v. Beker Enterprises, Inc., 289 F. Supp. 1310,

1313 (S.D. Fla. 2003) (stating that a court may infer willfulness when a

defendant defaults)).

      II.   Analysis

                  A. Damages under the Communications Act

      In addition to providing for injunctive relief, the Communications Act

provides    for    recovery   of   money   damages.   Plaintiffs   suing   for

Communications Act violations can elect to recover either (1) the actual

damages they have suffered or (2) an award of statutory damages. See 47

U.S.C. §§ 605(e)(3)(C)(I)–(II). ABS has opted for statutory damages

because, without the benefit of discovery, it cannot determine the extent of

its actual harm. See Dkt. 19 at 25.

      In this case, ABS alleges that the defendant violated 47 U.S.C.

§ 605(e)(4), which prohibits “the unauthorized decryption of satellite cable

programming” through the manufacture and sale of electronic equipment.

“[F]or each violation of [§ 605(e)(4)] . . . an aggrieved party may recover


                                      4
    Case 3:19-cv-00397 Document 29 Filed on 03/05/21 in TXSD Page 5 of 9




statutory damages in a sum not less than $10,000, or more than $100,000,

as the court considers just.” 47 U.S.C. § 605(e)(3)(C)(i)(II).

      In its default-judgment motion, ABS submitted evidence of the

defendant selling at least ten Smart TV boxes. Screenshots of the defendant’s

Facebook profiles for his business show that he has boasted about selling the

TV boxes to eight different customers, Dkt. 20-3 at 7, and ABS’s investigator

ordered and received the TV boxes from the defendant twice. Id. at 4–5.

      In light of the evidence ABS has submitted, as well as the defendant’s

default (which has possibly prevented ABS from discovering more

violations), the court finds that applying the minimum penalty of $10,000

for each of the defendant’s ten violations—for a total of $100,000—is just

and reasonable to achieve the statutory goals of compensating ABS,

punishing the defendant, and deterring others from engaging in such

misconduct in the future.

               B. Damages under the Lanham Act

      Like the Communications Act, the Lanham Act permits plaintiffs to

recover statutory damages. 15 U.S.C. § 1117(c). ABS has elected that option

for its trademark-infringement claims not only because of the lack of

discovery but also “because evidence of a defendant’s profits in [these kinds

of cases] is frequently almost impossible to ascertain.” ABS-CBN Corp. v.


                                       5
     Case 3:19-cv-00397 Document 29 Filed on 03/05/21 in TXSD Page 6 of 9




abscbn-teleserye.com, No. 17-61051-CIV, 2017 WL 6947726, at *6 (S.D. Fla.

Dec. 27, 2017).

      In trademark-infringement cases, the Lanham Act provides for an

award of “not less than $1,000 or more than $200,000 per counterfeit mark

per type of goods or services sold, offered for sale, or distributed, as the court

considers just . . . .” 15 U.S.C. § 1117(c)(1). And for cases in which the

infringement is willful, which ABS alleges here, “not more than $2,000,000

per counterfeit mark per type of goods or services sold . . . as the court

considers just.” Id. at § 1117(c)(2).

      District courts have “broad discretion over the amount of damages” for

trademark infringement. Dial One of the Mid-South, Inc. v. BellSouth

Telecommunications, Inc., 269 F.3d 523, 527 (5th Cir. 2001). To guide this

discretion, courts looks to factors such as “whether a defendant’s conduct

was willful, lost revenue and harm to the plaintiff, the value of the plaintiff’s

trademarks, the defendant’s cooperation in providing information on the

value of the infringing material, and the deterrent effect on the defendant

and others.” Cartier Int’l B.V. v. Ben-Menachem, No. 06 CIV. 3917, 2008 WL

64005, at *14 (S.D.N.Y. Jan 3, 2008).

      Here, ABS requests $1,500,000 in statutory damages for its

trademark-infringement claims, consisting of $500,000 for the defendant’s


                                        6
    Case 3:19-cv-00397 Document 29 Filed on 03/05/21 in TXSD Page 7 of 9




use of the counterfeit “ABS–CBN” mark in connection with cable services,

plus $100,000 for the defendant’s use of the counterfeit “TFC” marks in

connection with both cable and streaming services. Dkt. 27 at 9.

     Considering some of the factors outlined above, the court finds that, by

virtue of the defendant’s default, he has not been cooperative in providing

information on the value of the infringing material, and that his conduct

evinces a willful intention to use counterfeits of ABS’s marks. Moreover, as

ABS submits, the defendant’s conduct has likely harmed ABS’s goodwill and

worldwide reputation, as well as steered revenue away from ABS. See Dkt. 19

at 28. Based on these considerations, the court thus agrees with ABS that,

given the defendant’s willful counterfeiting of the two marks in two distinct

services, a $500,000 award for each of the three violations—for a total of

$1,500,000—is just and reasonable under the facts presented in this case to

fairly achieve the statutory goals of compensating ABS, punishing the

defendant, and deterring the defendant and others from engaging in such

misconduct in the future.

                                     *    *   *

     In sum, ABS shall recover from the defendant $1,600,000 in statutory

damages, consisting of $100,000 in damages under the Communications Act

(47 U.S.C. § 605(e)(3)(C)(i)(II)) and $1,500,000 in damages under the


                                      7
    Case 3:19-cv-00397 Document 29 Filed on 03/05/21 in TXSD Page 8 of 9




Lanham Act (15 U.S.C. § 1117(c)). Interest shall accrue on the monetary

amounts in this judgment at the prevailing rate calculated in accordance with

28 U.S.C. § 1961, from the date of entry of this judgment until it is paid.

      Because the defendant willfully engaged in both the illegal distribution

of devices designed to circumvent ABS’s encryption technology and the

illegal counterfeiting of ABS’s marks, the monetary amounts awarded under

this judgment constitute non-dischargeable debts under 11 U.S.C.

§ 523(a)(6).

      ABS may serve the defendant with this judgment, or any motion to

enforce it, by sending a copy of the judgment or motion by U.S. Mail to the

defendant’s last known address: 16301 Wimberly Lane, Rosharon, Texas

77583.

      Within thirty days of being served this judgment, the defendant shall

file with the court, and serve upon ABS, a sworn statement setting forth in

detail the manner and form in which he has complied with this judgment,

including the injunctive provisions set forth in the court’s order of January

8, 2021. Dkt. 26.

      The court retains jurisdiction of the subject matter of this cause and of

the parties hereto for the purpose of enforcing the terms of this judgment.




                                       8
Case 3:19-cv-00397 Document 29 Filed on 03/05/21 in TXSD Page 9 of 9




 Signed on Galveston Island on the 5th day of March, 2021.


                               ________________________
                                   JEFFREY VINCENT BROWN
                                 UNITED STATES DISTRICT JUDGE




                                 9
